DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the arguments filed 2/1/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 7 line 4 to page 11 line 18):   Refer to the updated rejection below in view of amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 26, 28, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0149813 to Parkvall et al in view of U.S. Publication No. 2018/0063820 to Xiong et al (support found in U.S. Provisional Application No. 62/150988, filed 4/22/2015) in view of U.S. Publication No. 20080152029 to Kwon et al, and in further view of U.S. Publication No. 20170048039 to Zhao et al.
Referring to claim 22, Parkvall et al disclose in Figures 2, 6-9, 12A, 12B a terminal (UE 40) comprising:
	A receiver (DL signal processing 66, ports 64, antenna 62) configured to receive a downlink signal (downlink user data) … included in a region (downlink subframe), to which the downlink signal is mapped (downlink subframe carries downlink user data), and … included in a multiple use region (flexible subframe), to which an uplink signal or a downlink signal is mapped (flexible subframe can carry an uplink signal or a downlink signal).  UE 40 receives from BS 10 a downlink subframe that carries explicit subframe related signals, downlink user data, and a flexible subframe that can carry an uplink signal or a downlink signal.
A transmitter (UL signal processing 72, ports 64, antenna 62) configured to map the uplink signal to the multiple use region and transmit the mapped result to a base station (BS 10) in a case where information (explicit subframe related signals), indicating that the uplink signal is to be mapped to the multiple use region, is transmitted from the base station.  Figure 6, S3-S4; Figure 7: S10-S12:  BS 10 sends explicit subframe related signals to UE 40 indicating to UE 40 how to interpret and/or use a flexible subframe; if the explicit subframe related signals indicate that the flexible subframe is used as an uplink subframe, UE 40 transmits the uplink signal to BS 10 in the flexible subframe.  In one example: “the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe may be transmitted in a subframe prior to the particular flexible subframe” (Section 0024 lines 6-9).  In this case, since the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe is transmitted in a subframe prior to the particular flexible subframe, the information indicates that UE 40 is scheduled to transmit the uplink signal in the flexible subframe following the subframe where the information was transmitted.  This is shown in Figure 9, wherein BS 10 transmits to UE 40 control signaling in a downlink subframe indicating to UE 40 to transmit the uplink signal in the following flexible subframe.  In another example: “The radio terminal may receive or may already be configured with information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe and then transmit information to the base station using the particular subframe.  For example of the former, the information can be received in a flexible subframe prior to the particular flexible subframe” (Section 0027 lines 1-7).  In this case, since the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe is transmitted in a flexible subframe prior to the particular flexible subframe, the information indicates that UE 40 is scheduled to transmit the uplink signal in the flexible subframe following the flexible subframe where the information was transmitted.  
	Wherein the information is included in a downlink control signal (explicit subframe related signals) for scheduling of the uplink signal or the downlink signal.  
	…
Wherein the transmitter includes a HARQ in the uplink signal and transmits the included result to the base station in the case where the uplink signal is mapped to the multiple use region.  BS 40 can send a DL control signal in DwPTS to UE 40 informing UE 40 that UE 40 can send an uplink signal to BS 40 in the flexible subframe.  UE 40 can then determine an uplink HARQ feedback acknowledgement signal according to HARQ.  UE 40 then sends the uplink HARQ feedback acknowledgment signal to BS 10 in the flexible subframe (Section 0053), which can be used for uplink or downlink signals..  Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Parkvall et al do not disclose a receiver configured to receive a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and symbols included in a multiple use region, to which an uplink signal or a downlink signal is mapped; … ; and wherein the symbols included in a region, to which the downlink signal is mapped, and the symbols included in the multiple use region, are arranged in a time axis direction within a time unit corresponding to the downlink control signal.
Xiong et al disclose in Figures 2, 12, and 13 that a TTI 200 (claimed “time unit”) comprises a DCI time-domain partition 210, an UCI time-domain partition 230, and a symmetric uplink UL/DL time-domain partition 250 that is dynamically assignable.  The DCI time-domain partition 210 is for the xPDCCH, the UCI time-domain partition 230 is for the xPUCCH, and the symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH.  Section 0038 lines 12-14 discloses that “The symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH using a flag included in the DCI”; so: an uplink signal can be transmitted on the xPUSCH in the symmetric UL/DL time-domain partition 250 of the TTI 200 if DCI 210 in the TTI 200 indicates that UL/DL time-domain partition 250 is assigned to xPUSCH.  Figure 2 discloses a single TTI 200 so the DCI 210 of the single TTI 200 indicates whether the symmetric UL/DL time-domain partition 250 of the single TTI 200 is assigned to the xPDSCH or the xPUSCH.  Each of the DCI time-domain partition 210, the UCI time-domain partition 230, and the symmetric UL/DL time-domain partition 250 are made up of OFDM symbols (claimed “a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and symbols included in a multiple use region, to which an uplink signal or a downlink signal is mapped”).  Since a TTI 200 comprises a DCI time-domain partition 210, an UCI time-domain partition 230, and a symmetric uplink UL/DL time-domain partition 250, and since each of the DCI time-domain partition 210, the UCI time-domain partition 230, and the symmetric UL/DL time-domain partition 250 are made up of OFDM symbols: the symbols of the DCI time-domain partition 210 and symbols of the symmetric UL/DL time-domain partition 250 are arranged along the time axis of the TTI as shown in Figure 2 (claimed “wherein the symbols included in a region, to which the downlink signal is mapped, and the symbols included in the multiple use region, are arranged in a time axis direction within a time unit corresponding to the downlink control signal.”).  Refer to Sections 0038-0041 and 0072-0088.   Also, Kwon et al disclose in Section 0006 wherein one TTI has a form of two-dimensional resources including a plurality of OFDM symbols on the time axis and a plurality of sub-carriers on the frequency axis (claimed “symbols … arranged in a time axis direction within a time unit…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiver that receives in a transmission time interval: a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and a multiple use region, to which an uplink signal or a downlink signal is mapped; a processor that maps, in the transmission time interval, the uplink signal to the multiple use region based on scheduling information included in the downlink control information; and a transmitter that transmits, in the transmission time interval, the uplink signal in the multiple use region to a base station in accordance with the downlink control information, indicated by the base station, indicating that the uplink signal is to be mapped to the multiple use region.  One would have been motivated to do so to since a time unit is made up of symbols for a downlink region, uplink region, and flexible region.
Parkvall et al also do not disclose wherein the transmitter includes a SRS in the uplink signal and transmits the included result to the base station in a case where the uplink signal is mapped to the multiple use region.  
Zhao et al disclose in Section 0098 wherein a flexible duplex (claimed “multiple use region”) is a subframe that can support a downlink carrier or an uplink carrier.  Zhao et al also disclose in Sections 0015, 0055, 0075, 0085, 0088, 0090, 0099, 0102, 0183 and 0196 wherein UE can transmit to BS a SRS in an uplink carrier of the flexible duplex.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitter includes a SRS in the uplink signal and transmits the included result to the base station in the case where the uplink signal is mapped to the multiple use region.  One would have been motivated to do so so that UE can transmit a SRS to BS in the multiple use region, thereby making the system more flexible.
Referring to claim 28, Parkvall et al disclose in Figures 2, 6-9, 12A, 12B a base station (BS 10) comprising:
A transmitter (subframe generator 34, ports 24, antenna 22) configured to transmit a downlink signal (downlink user data) … included in a region (downlink subframe), to which the downlink signal is mapped (downlink subframe carries downlink user data), and … included in a multiple use region (flexible subframe), to which an uplink signal or a downlink signal is mapped (flexible subframe can carry an uplink signal or a downlink signal).   BS 10 transmits to UE 40 a downlink subframe that carries explicit subframe related signals, downlink user data, and a flexible subframe that can carry an uplink signal or a downlink signal.  Figure 6, S3-S4; Figure 7: S10-S12:  BS 10 sends explicit subframe related signals to UE 40 indicating to UE 40 how to interpret and/or use a flexible subframe.  BS 10 can indicate to UE 40 to receive downlink data in the flexible subframe or the transmit uplink data in the flexible subframe.
A receiver (UL signal processing 26, ports 24, antenna 22) configured to receive a signal in which the uplink signal is mapped to the multiple use region from a terminal (UE 40) in a case where information (explicit subframe related signals; Figure 6: S3-S4, Figure 7: S10-S12), indicating that the uplink signal is to be mapped to the multiple use region, is transmitted to the terminal.  Figure 6, S3-S4; Figure 7: S10-S12:  BS 10 sends explicit subframe related signals to UE 40 indicating to UE 40 how to interpret and/or use a flexible subframe; if the explicit subframe related signals indicate that the flexible subframe is used as an uplink subframe, UE 40 transmits the uplink signal to BS 10 in the flexible subframe.  In one example: “the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe may be transmitted in a subframe prior to the particular flexible subframe” (Section 0024 lines 6-9).  In this case, since the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe is transmitted in a subframe prior to the particular flexible subframe, the information indicates that UE 40 is scheduled to transmit the uplink signal in the flexible subframe following the subframe where the information was transmitted.  This is shown in Figure 9, wherein BS 10 transmits to UE 40 control signaling in a downlink subframe indicating to UE 40 to transmit the uplink signal in the following flexible subframe.  In another example: “The radio terminal may receive or may already be configured with information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe and then transmit information to the base station using the particular subframe.  For example of the former, the information can be received in a flexible subframe prior to the particular flexible subframe” (Section 0027 lines 1-7).  In this case, since the information indicating when a particular flexible subframe should be interpreted or used as an uplink subframe is transmitted in a flexible subframe prior to the particular flexible subframe, the information indicates that UE 40 is scheduled to transmit the uplink signal in the flexible subframe following the flexible subframe where the information was transmitted.  
Wherein the information is included in a downlink control signal (explicit subframe related signals) for scheduling of the uplink signal or the downlink signal.  
	…
Wherein the receiver receives a HARQ in the uplink signal and receives the included result from the terminal in a case where the uplink signal is mapped to the multiple use region.  BS 40 can send a DL control signal in DwPTS to UE 40 informing UE 40 that UE 40 can send an uplink signal to BS 40 in the flexible subframe.  UE 40 can then determine an uplink HARQ feedback acknowledgement signal according to HARQ.  UE 40 then sends the uplink HARQ feedback acknowledgment signal to BS 10 in the flexible subframe (Section 0053), which can be used for uplink or downlink signals..  Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Parkvall et al do not disclose a transmitter configured to transmit a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and symbols included in a multiple use region, to which an uplink signal or a downlink signal is mapped; … ; and wherein the symbols included in a region, to which the downlink signal is mapped, and the symbols included in the multiple use region, are arranged in a time axis direction within a time unit corresponding to the downlink control signal.
Xiong et al disclose in Figures 2, 12, and 13 that a TTI 200 (claimed “time unit”) comprises a DCI time-domain partition 210, an UCI time-domain partition 230, and a symmetric uplink UL/DL time-domain partition 250 that is dynamically assignable.  The DCI time-domain partition 210 is for the xPDCCH, the UCI time-domain partition 230 is for the xPUCCH, and the symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH.  Section 0038 lines 12-14 discloses that “The symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH using a flag included in the DCI”; so: an uplink signal can be transmitted on the xPUSCH in the symmetric UL/DL time-domain partition 250 of the TTI 200 if DCI 210 in the TTI 200 indicates that UL/DL time-domain partition 250 is assigned to xPUSCH.  Figure 2 discloses a single TTI 200 so the DCI 210 of the single TTI 200 indicates whether the symmetric UL/DL time-domain partition 250 of the single TTI 200 is assigned to the xPDSCH or the xPUSCH.  Each of the DCI time-domain partition 210, the UCI time-domain partition 230, and the symmetric UL/DL time-domain partition 250 are made up of OFDM symbols (claimed “a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and symbols included in a multiple use region, to which an uplink signal or a downlink signal is mapped”).  Since a TTI 200 comprises a DCI time-domain partition 210, an UCI time-domain partition 230, and a symmetric uplink UL/DL time-domain partition 250, and since each of the DCI time-domain partition 210, the UCI time-domain partition 230, and the symmetric UL/DL time-domain partition 250 are made up of OFDM symbols: the symbols of the DCI time-domain partition 210 and symbols of the symmetric UL/DL time-domain partition 250 are arranged along the time axis of the TTI as shown in Figure 2 (claimed “wherein the symbols included in a region, to which the downlink signal is mapped, and the symbols included in the multiple use region, are arranged in a time axis direction within a time unit corresponding to the downlink control signal”).  Refer to Sections 0038-0041 and 0072-0088.   Also, Kwon et al disclose in Section 0006 wherein one TTI has a form of two-dimensional resources including a plurality of OFDM symbols on the time axis and a plurality of sub-carriers on the frequency axis (claimed “symbols … arranged in a time axis direction within a time unit…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiver that receives in a transmission time interval: a downlink signal by using symbols included in a region, to which the downlink signal is mapped, and a multiple use region, to which an uplink signal or a downlink signal is mapped; a processor that maps, in the transmission time interval, the uplink signal to the multiple use region based on scheduling information included in the downlink control information; and a transmitter that transmits, in the transmission time interval, the uplink signal in the multiple use region to a base station in accordance with the downlink control information, indicated by the base station, indicating that the uplink signal is to be mapped to the multiple use region.  One would have been motivated to do so to since a time unit is made up of symbols for a downlink region, uplink region, and flexible region.
Parkvall et al also do not disclose wherein the receiver receives a SRS in the uplink signal and receives the included result from the terminal in a case where the uplink signal is mapped to the multiple use region.  
Zhao et al disclose in Section 0098 wherein a flexible duplex (claimed “multiple use region”) is a subframe that can support a downlink carrier or an uplink carrier.  Zhao et al also disclose in Sections 0015, 0055, 0075, 0085, 0088, 0090, 0099, 0102, 0183 and 0196 wherein UE can transmit to BS a SRS in an uplink carrier of the flexible duplex.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the receiver receives a SRS in the uplink signal and receives the included result from the terminal in a case where the uplink signal is mapped to the multiple use region.  One would have been motivated to do so so that UE can transmit a SRS to BS in the multiple use region, thereby making the system more flexible.
	Referring to claim 23, Parkvall et al do not disclose wherein the region and the multiple use region are included in a TTI.  Parkvall et al only disclose that the a frame with a downlink subframe for downlink signals and a flexible subframe for uplink signals or downlink signals (frame of subframes 0-9 with subframes of 1 ms; Section 0009 and Figures 2 and 10 disclose that uplink subframes, downlink subframes, and flexible subframes are communicated via subframes of 1 ms in a frame of subframes 0-9).
Xiong et al disclose in Figures 2, 12, and 13 that a TTI 200 (claimed “transmission time interval”) comprises a DCI time-domain partition 210, an UCI time-domain partition 230, and a symmetric uplink UL/DL time-domain partition 250 that is dynamically assignable.  The DCI time-domain partition 210 is for the xPDCCH, the UCI time-domain partition 230 is for the xPUCCH, and the symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH.  Section 0038 lines 12-14 discloses that “The symmetric UL/DL time-domain partition 250 can be dynamically assigned to the xPDSCH or the xPUSCH using a flag included in the DCI”; so: an uplink signal can be transmitted on the xPUSCH in the symmetric UL/DL time-domain partition 250 of the TTI 200 if DCI 210 in the TTI 200 indicates that UL/DL time-domain partition 250 is assigned to xPUSCH.  Figure 2 discloses a single TTI 200 so the DCI 210 of the single TTI 200 indicates whether the symmetric UL/DL time-domain partition 250 of the single TTI 200 is assigned to the xPDSCH or the xPUSCH.  Each of the DCI time-domain partition 210, the UCI time-domain partition 230, and the symmetric UL/DL time-domain partition 250 are made up of OFDM symbols; so the DCI of the DCI time-domain partition 210 is made up of symbols.  Refer to Sections 0038-0041 and 0072-0088.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the region and the multiple use region are included in a TTI.  One would have been motivated to do so to since TTIs are can be used for a region for downlink signals and a multiple use region for uplink/downlink signals. TTI.
Referring to claims 25, 31, and 33, Parkvall et al disclose in Figures 2, 6-9, 12A, 12B wherein the transmitter includes a response signal (uplink HARQ feedback acknowledgment signal) according to HARQ control in the uplink signal and transmits the included result to the base station in a case where the uplink signal is mapped to the multiple use region.  UE 40 can determine an uplink HARQ feedback acknowledgement signal according to HARQ.  UE 40 then sends the uplink HARQ feedback acknowledgment signal to BS 10 in the flexible subframe (Section 0053), which is used for uplink signals or downlink signals.  Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Referring to claim 26, Parkvall et al disclose in Figures 2, 6-9, 12A, 12B wherein:
The downlink control information includes information indicating a transmission timing of the response signal according to the HARQ control, or a position of a transmission subcarrier.  BS 40 can send a DL control signal in DwPTS of a previous subframe to UE 40 informing UE 40 that UE 40 can send an uplink signal, which can be the uplink HARQ feedback acknowledgment signal, to BS 10 in a subsequent flexible subframe.  So, BS 10 sends the information to UE 40 indicating when a particular flexible subframe should be used as an uplink subframe in a subframe prior to the particular flexible subframe (Sections 0024, 0052).  So, BS 10 notifies UE 40 that UE should send its uplink HARQ feedback acknowledgment signal during the time the subsequent flexible subframe occurs (claimed “a transmission timing of the response signal according to the HARQ control”) and in the subcarrier of the subsequent flexible subframe (claimed “a position of a transmission subcarrier”).  
The transmitter includes the response signal according to the HARQ control in the uplink signal at the indicated transmission timing or at the position of the transmission subcarrier, and transmits the included result to the base station.  UE 40 then sends the uplink HARQ feedback acknowledgment signal to BS 10 during the time subsequent flexible subframe occurs and in the subcarrier of the subsequent flexible subframe.   Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Referring to claim 29, Parkvall et al disclose in Figures 2, 6-9, 12A, 12B wherein in the case where a downlink signal is to be mapped to the multiple use region, the transmitter maps user data (DL user data) or a downlink reference signal (downlink HARQ feedback acknowledgment signal, the claim does not specifically define a “downlink reference signal”) to the multiple use region, and transmits the mapped result to the user apparatus.  BS 40 determines that a downlink signal will be sent in the flexible subframe.  Then, BS 40 transmits DL user data or a downlink HARQ feedback acknowledgment signal to UE 40.  Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Claims 24, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0149813 to Parkvall et al in view of U.S. Publication No. 2018/0063820 to Xiong et al (support found in U.S. Provisional Application No. 62/150988, filed 4/22/2015) in view of U.S. Publication No. 20080152029 to Kwon et al in view of U.S. Publication No. 20170048039 to Zhao et al, and in further view of U.S. Publication No. 2015/0358138 to Hwang et al.
Referring to claim 24, Parkvall et disclose in Figures 2, 6-9, 12A, 12B wherein the receiver receives an additional downlink signal that is mapped to the multiple use region in the case where information, indicating that the additional downlink signal is to be mapped to the multiple use region, is transmitted from the base station.  BS 40 can send a DL control signal in DwPTS to UE 40 informing UE 40 that BS 10 will send downlink signals to UE 40 in the flexible subframe.  UE 40 then receives downlink signals from BS 10 in the flexible subframe.  Refer to Sections 0009-0011, 0047, 0048, 0050-0053, 0056-0059.
Parkvall et al do not disclose the transmitter does not transmit to the base station an uplink signal in the multiple use region in the case where information, indicating that no signal is mapped to the multiple use region, is transmitted from the base station.
Hwang et al disclose a frame that has fixed subframes and flexible subframes that can be used for uplink or downlink signals, wherein there can be no DL or UL assignment in some flexible subframes (Section 0071 lines 25-28).  Refer to Sections 0021-0027, 0071.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmitter does not transmit to the base station an uplink signal in the multiple use region in the case where information, indicating that no signal is mapped to the multiple use region, is transmitted from the base station.  One would have been motivated to do so since the UE cannot transmit uplink data in the flexible subframe if instructed by the BS that no signal is transmitted in the flexible subframe.
	Referring to claim 30, refer to the rejection of claim 24.
	Referring to claim 32, refer to the rejection of claims 25, 31, and 33. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0043392 to Susitaival et al disclose in Figures 1-14B disclose the use of a subframe or part of a subframe belonging to one of three different types: downlink, uplink, and a flexible type that can include downlink or uplink information.  Refer to Sections 0005-0018 and 0053-0079.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
March 23, 2022